Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of robbery by a jury in the Criminal Court of Baltimore, and sentenced to ten years. He contends that a confession was improperly obtained, and that the evidence was insufficient, or insufficiently corroborated. We have repeatedly held that such questions cannot be raised on habeas corpus. He also complains of the ineptness of his court-appointed lawyer, but does not allege that he complained to the court at the time of trial, or allege any facts that would amount to a denial of due process. A motion for new trial was heard and denied by the Supreme Bench.

Application denied, with costs.